



Exhibit 10(a)
SUMMARY OF DIRECTOR AND NAMED EXECUTIVE OFFICER COMPENSATION
This summary sets forth the compensation of the Directors of Kimball
International, Inc. (the “Company”). The summary also includes compensation of
the Chief Executive Officer, Chief Financial Officer, and the Company’s three
other most highly compensated executive officers for the year ended June 30,
2017 (the “Named Executive Officers”).
For a detailed description of the compensation arrangements that the Directors
and Named Executive Officers participate in, refer to the Company’s most recent
Proxy Statement filed with the Securities and Exchange Commission.
Director Compensation
All non-employee Directors receive cash compensation of $75,000 per year and
unrestricted shares of Common Stock valued at $50,000 per year, for annual total
compensation valued at $125,000. The Lead Independent Director, the Chairperson
of the Audit Committee of the Board of Directors, and the Chairperson of the
Compensation and Governance Committee of the Board of Directors each receive an
additional $10,000 in cash compensation per year for a total of $135,000 for
those Board members. The fees are paid and stock awards are issued in quarterly
installments.
Directors are required to receive at least 50% of the cash component of their
compensation in shares of Common Stock until they attain the minimum level of
stock ownership required for a Director under the Company’s Stock Ownership
Guidelines which is three times the total annual fees earned. The Directors can
also elect to receive any or all of the cash component of their compensation in
shares of Common Stock under the Company’s 2003 Amended and Restated Stock
Option and Incentive Plan. Directors are also reimbursed for travel expenses
incurred in connection with Board and Committee meeting attendance.
A non-employee Director is a director who is not an employee of the Company or
one of its subsidiaries. Robert F. Schneider, Chief Executive Officer, is a
Director of the Company but does not receive compensation for his service as
Director.
Named Executive Officer Compensation
Base Pay
Periodically, the Compensation and Governance Committee of the Board of
Directors reviews and approves the salaries that are paid to the Company’s
executive officers. The following are the current annualized base salaries for
the Company’s Named Executive Officers:
Robert F. Schneider, Chairman of the Board, Chief Executive Officer
$
612,000


Michelle R. Schroeder, Vice President, Chief Financial Officer
$
327,000


Donald W. Van Winkle, President, Chief Operating Officer
$
411,500


Lonnie P. Nicholson, Vice President, Chief Administrative Officer
$
300,000


Kevin D. McCoy, Vice President; President, National
$
286,000



Cash Incentive Compensation
Each of the Named Executive Officers was eligible to participate in the
Company’s 2016 Annual Cash Incentive Plan (the “Plan”) for fiscal year 2017. A
long-standing component of the Company’s Plan is that it is linked to
Company-wide and business unit performance which adjusts compensation expense as
profits change. Under the Plan, cash incentives are accrued annually and paid in
two installments over the succeeding fiscal year. Except for provisions relating
to retirement, death, permanent disability, and certain other circumstances
described in a participant’s employment agreement, participants must be actively
employed on each payment date to be eligible to receive any unpaid cash
incentive installment. The total amount of cash incentives accrued and
authorized to be paid to the Named Executive Officers based on the Company’s
fiscal year 2017 results is listed below. The Named Executive Officers received
an installment of 50% of the payment in August 2017, with the remaining portion
to be paid in December 2017.
Robert F. Schneider, Chairman of the Board, Chief Executive Officer
$
532,289


Michelle R. Schroeder, Vice President, Chief Financial Officer
$
220,806


Donald W. Van Winkle, President, Chief Operating Officer
$
317,425


Lonnie P. Nicholson, Vice President, Chief Administrative Officer
$
207,000


Kevin D. McCoy, Vice President; President, National
$
235,217










--------------------------------------------------------------------------------





Stock Compensation
The Named Executive Officers may also receive a variety of stock incentive
benefits under the Amended and Restated 2003 Stock Option and Incentive Plan
consisting of: restricted stock, restricted share units (“RSUs”), unrestricted
share grants, incentive stock options, nonqualified stock options, stock
appreciation rights, performance shares, and performance units.
Performance Shares
Performance shares include both an annual performance share (“APS”) award and a
long-term performance share (“LTPS”) award with one-fifth (1/5) of the LTPS
award vesting annually over the succeeding five-year period. The performance
shares vesting in August 2017 include APS awards granted during fiscal year
2017, and LTPS awards granted in prior fiscal years. The following table
summarizes the performance shares issued in Common Stock to the Company’s Named
Executive Officers, which vested in August 2017 and were earned based on fiscal
year 2017 performance:
 
APS Award (number of shares issued) (1)
 
LTPS Award (number of shares issued) (1)
Robert F. Schneider, Chairman of the Board, Chief Executive Officer
55,060


 
20,992


Michelle R. Schroeder, Vice President, Chief Financial Officer
14,594


 
5,792


Donald W. Van Winkle, President, Chief Operating Officer
38,862


 
20,992


Lonnie P. Nicholson, Vice President, Chief Administrative Officer
12,208


 
13,664


Kevin D. McCoy, Vice President; President, National
8,282


 
4,224


 
 
 
 
(1) Shares have not been reduced by the number of shares withheld to satisfy tax
withholding obligations.

The following table summarizes the target number of APS awarded in July 2017 to
the Company’s Named Executive Officers for fiscal year 2018, which vest on June
30, 2018:
 
APS Award (target number of shares)
Robert F. Schneider, Chairman of the Board, Chief Executive Officer
9,922


Michelle R. Schroeder, Vice President, Chief Financial Officer
2,861


Donald W. Van Winkle, President, Chief Operating Officer
8,051


Lonnie P. Nicholson, Vice President, Chief Administrative Officer
899


Kevin D. McCoy, Vice President; President, National
2,217



The number of APS to be issued will be dependent upon the Company’s return on
equity during fiscal year 2018, with a percentage payout up to a maximum of 200%
of the target number set forth above, while the number of LTPS to be issued for
fiscal year 2018 performance will be dependent upon the percentage payout under
the Plan.
Restricted Share Units
RSU awards are structured to increase share ownership and drive greater
alignment with the Company’s Share Owners. The RSU awards granted to the
Company’s Named Executive Officers during July 2017 are time vested and cliff
vest after three years, putting a focus on long-term retention. Dividends accrue
on the RSUs and are added to the total value of the RSUs at the time of vesting.





--------------------------------------------------------------------------------





The following table summarizes the number of shares of Common Stock issued to
the Company’s Named Executive Officers upon the vesting of RSUs that were
awarded in December 2014 and July 2015 and vested in June 2017:
 
RSU Award (number of shares issued) (1)
 
Accumulated Dividends on RSU Award (number
of shares
issued) (1) (2)
Robert F. Schneider, Chairman of the Board, Chief Executive Officer
22,753


 
832


Michelle R. Schroeder, Vice President, Chief Financial Officer
2,844


 
104


Donald W. Van Winkle, President, Chief Operating Officer
11,193


 
410


Lonnie P. Nicholson, Vice President, Chief Administrative Officer
812


 
23


Kevin D. McCoy, Vice President; President, National
9,607


 
352


 
 
 
 
(1) Shares have not been reduced by the number of shares withheld to satisfy tax
withholding obligations.
(2) Represents shares of Common Stock issued pursuant to the RSU Agreement
determined by dividing the accumulated
    dividends by the closing price of the Common Stock on the vesting date.

The following table summarizes the number of RSUs awarded in July 2017 to the
Company’s Named Executive Officers, which vest on June 30, 2020:
 
RSU Award (number of shares)
Robert F. Schneider, Chairman of the Board, Chief Executive Officer
11,624


Michelle R. Schroeder, Vice President, Chief Financial Officer
1,528


Donald W. Van Winkle, President, Chief Operating Officer
3,571


Kevin D. McCoy, Vice President; President, National
5,165



Relative Total Shareholder Return Performance Units
RTSR awards act as an incentive to drive higher profits and long-term stock
price appreciation. Named Executive Officers will earn from 0% to 200% of the
target award depending upon how the compound annual growth rate of the Company’s
Common Stock ranks within the designated peer group at the end of the
performance period.
The following table summarizes the number of shares of Common Stock issued to
the Company’s Named Executive Officers upon the vesting of RTSR awards that were
awarded in March 2015 and vested in June 2017:
 
RTSR Award (number of shares issued) (1)
Robert F. Schneider, Chairman of the Board, Chief Executive Officer
38,617


Michelle R. Schroeder, Vice President, Chief Financial Officer
7,062


Donald W. Van Winkle, President, Chief Operating Officer
11,696


 
 
(1) Shares have not been reduced by the number of shares withheld to satisfy tax
withholding
      obligations.








--------------------------------------------------------------------------------







The following table summarizes the target number of RTSR shares awarded in July
2017 to the Company’s Named Executive Officers, which vest on June 30, 2020:
 
RTSR Award (target number of shares)
Robert F. Schneider, Chairman of the Board, Chief Executive Officer
16,502


Michelle R. Schroeder, Vice President, Chief Financial Officer
3,083


Donald W. Van Winkle, President, Chief Operating Officer
5,120


Lonnie P. Nicholson, Vice President, Chief Administrative Officer
1,462



Retirement Plans
The Named Executive Officers participate in a defined contribution,
participant-directed retirement plan that all domestic employees are eligible to
participate in (the “Retirement Plan”). The Retirement Plan provides for
voluntary employee contributions as well as a discretionary Company contribution
which is determined annually by the Compensation and Governance Committee of the
Board of Directors. Each eligible employee’s Company contribution is defined as
a percent of eligible compensation, the percent being identical for all eligible
employees, including Named Executive Officers. Participant contributions are
fully vested immediately, and Company contributions are fully vested after five
years of participation. All Named Executive Officers are fully vested. The
Retirement Plan is fully funded. For those eligible employees who, under the
1986 Tax Reform Act, are deemed to be highly compensated, their individual
Company contribution under the Retirement Plan is reduced. For employees who are
eligible, including all Named Executive Officers, there is a nonqualified,
Supplemental Employee Retirement Plan (“SERP”) in which the Company contributes
to the account of each individual an amount equal to the reduction in the
contribution under the Retirement Plan arising from the provisions of the 1986
Tax Reform Act. The SERP investment is primarily composed of employee
contributions.
Employment and Change-in-Control Agreements
The Company has outstanding written employment agreements which include
compensatory provisions with Robert F. Schneider, Donald W. Van Winkle, Michelle
R. Schroeder, and Lonnie P. Nicholson, and also has change-in-control agreements
with each of the Named Executive Officers. These agreements are intended to
align with competitive practices within the industries in which the Company
operates and are designed to enhance the retention of executives and protect the
interests of the Company by way of restrictive covenants. The agreements
determine the amount and timing of compensation payable to Named Executive
Officers in the event of termination of employment under various circumstances.
Kevin D. McCoy also has an outstanding written employment agreement which
contains restrictive covenants that protect the interests of the Company, and is
a participant in the Company's enhanced severance plan.





